PER CURIAM:
Damon Emanuel Elliott appeals the district court’s order denying relief on his motion filed pursuant to the All Writs Act, 28 U.S.C. § 1651 (2006). We have reviewed the record and find no reversible error. Accordingly, while we grant Elliott leave to proceed in forma pauperis on appeal, we affirm for the reasons stated by the district court. Elliott v. United States, No. 8:12-cv-02931-PJM, 2012 WL 5266128 (D.Md. Oct. 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.